Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reference to Application amendment filed 04/26/01. Claims 1 – 20 has been examined. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tewari et al.  20120324434.

Regarding claim 1, 8 and 15, Tewari anticipates a method/system/computer program product for providing intelligent application management, comprising:

identifying one or more data sources associated with each of a plurality of applications comprising executable programs installed onto a computing system [0014, see cloud based data center];

degree of correlation, or a combination thereof in relation to the one or more data sources [FIG. 2, 260 and all associated text, shows accessing policy information i.e. correlation and  Ranking]; and 
retaining or removing each of the plurality of applications on the computing system according to the ranking, wherein the retaining includes maintaining those of the executable programs to be retained as actively installed on the computing system and the removing includes decommissioning or uninstalling those of the executable programs to be removed from the computing system [see context, ranking cataloguing and uninstalling 0011 – 0014].

Regarding claim 2, 9 and 16, the method of claim 1, further including defining the one or more data sources to include structured data, semi-structured data, and non-structured data in the computing system, wherein the one or more data sources is associated with one or more of the plurality of applications [0014, shows a cloud based data source].

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 – 7, 10 – 14, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tewari et al.  20120324434 as applied in claims 1, 8 and 15 in in view of Alzate, Pereze et al. 10817568  (hereinafter Perez).

Regarding claim 3, 10 and 17, Tewari has taught all the claimed limitation as applied in claim 1 above.  Tewari doesn’t expressly disclose wherein including performing a natural language processing (NLP) on the one or more data sources for determining the degree of importance and the degree of correlation.  However Perez discloses natural language implementations in (FIG, 4 see NLP system also see all related text).
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine Tewari and Perez as it would allow for implementing the program utilizing Natural Language as suggested by Perez.

Regarding claim 4, 11 and 18, the method of claim 1, further including learning the degree of importance and the degree of correlation between each of the one or more data sources and a corresponding one of the plurality of applications using a machine learning model (Perez, FIG. 4, 438 see machine learning as well as all related text).

Regarding claim 5, 12 and 19, the method of claim 1, further including assigning weighted values to the degree of importance and the degree of correlation for each of the one or more data sources (Tewari [0011] see rank applications based on context).

assigning a confidence score according to a scoring model for each of the plurality of applications, wherein each confidence score is used for ranking each one of the plurality of applications 
[0011, see ranking applications].

Regarding claims 7 and 14, Tewari has taught all the claimed limitation as applied in claim 1 above.  Tewari doesn’t expressly disclose scoring model based on one or more defined scoring rules and parameters for a, wherein the scoring model is a probabilistic model (Perez, 3:20 – 25, see assigning ranking score) as well as collect feedback data relating to the scoring model; or adjust the scoring rules and parameters according to the collected feedback data (Perez, See FIG. 5, 522 and 544 for feedback).
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine Tewari and Perez because it would enable scoring and assigning ranking score to the application. 

Correspondence Information

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10318882 B2 disclose data sources, machine learning limitations and natural language processing limitations from claims. 




8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192